UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
SARAH M. GREENE,               )
                               )
     Plaintiff,                )
                               )
     v.                        )   Civil Action No. 08-1763 (RWR)
                               )
NATIONAL HEAD START            )
ASSOCIATION, INC.,             )
                               )
     Defendant.                )
______________________________)

                   MEMORANDUM OPINION AND ORDER

     Plaintiff Sarah M. Greene brings this diversity action

against the National Head Start Association (“NHSA”) for damages

based on claims of breach of employment contract, breach of

implied covenant of good faith and fair dealing, promissory

estoppel, retaliatory discharge and defamation, arising out of

the termination of her employment as the President and Chief

Executive Officer of NHSA.   NHSA moves to transfer venue.

Because a transfer of venue to the Eastern District of Virginia

is in the interest of justice, the motion to transfer will be

granted.

                             BACKGROUND

     Greene was associated with NHSA from 1968 to 2007.   During

that time, she lived in Virginia, although she now lives in

Florida.   (Compl. ¶ 1.)   She was the President of NHSA’s Board of

Directors (“Board”) between 1982 and 1986.   (Compl. ¶¶ 2, 9.)   In

1991, NHSA’s Board chose Greene to become NHSA’s executive
                                   -2-

director.   Her title changed to President and Chief Executive

Officer in 2000.   Greene’s written employment agreement with NHSA

was issued and agreed to in Virginia.     (Compl. ¶¶ 11, 14; Def.’s

Mem. in Supp. of Mot. to Transfer Venue (“Def.’s Mem.”) at 2.)

NHSA’s sole corporate office is in Alexandria, Virginia.     (Def.’s

Mem. at 2.)

     In 2007, a member of the Board had his personal accountant

review NHSA’s financial records.     That Board member alleged that

NHSA was improperly spending grant money under Greene’s

leadership.   (Compl. ¶¶ 43-45.)    NHSA’s Board informed Greene

that they hired the law firm of Holland & Knight, LLP to

investigate improper spending of grant money under Greene’s

leadership.   (Compl. ¶ 51.)   At a meeting held in this district,

Holland & Knight reported its findings to the Board, which then

created an evaluation committee that collected here evaluations

of Greene’s performance as President and Chief Executive Officer.

(Compl. ¶¶ 51-55; Pl.’s Opp’n at 3.)     The Board’s Executive

Committee later asked Greene to resign, which she refused to do.

On December 5, 2007, the Board terminated Greene’s employment.

(Compl. ¶¶ 15, 56-63.)

     The defendants move to transfer this case to the United

States District Court for the Eastern District of Virginia.      (See

Defs.’ Mem. at 1.)   Greene opposes the motion to transfer.      (See
                                -3-

Pl.’s Opp’n to Def.’s Mot. to Transfer Venue (“Pl.’s Opp’n”) at

1-2.)

                            DISCUSSION

     A case may be transferred to another venue under 28 U.S.C.

§ 1404(a) “[f]or the convenience of parties and witnesses, in the

interest of justice[.]”   28 U.S.C. § 1404(a).   See also Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 253 (1981).    The moving

party carries the burden of demonstrating that a transfer is

warranted.   Montgomery v. SGT Int’l, Inc., 532 F. Supp. 2d 29, 32

(D.D.C. 2008); Onyeneho v. Allstate Ins. Co., 466 F. Supp. 2d 1,

3 (D.D.C. 2006).   Because “it is perhaps impossible to develop

any fixed general rules on when cases should be transferred[,]

. . . the proper technique to be employed is a factually

analytical, case-by-case determination of convenience and

fairness.”   SEC v. Savoy Indus. Inc., 587 F.2d 1149, 1154 (D.C.

Cir. 1978) (quoting Starnes v. McGuire, 512 F.2d 918, 925

(1974)).

     “Any transfer under § 1404(a) is restricted to a venue where

the action ‘might have been brought.’”   See 28 U.S.C. § 1404(a);

Robinson v. Eli Lilly Co., 535 F. Supp. 2d 49, 51 (D.D.C. 2008).

When, as here, jurisdiction is based on diversity of citizenship,

     [a] civil action . . . may, except as otherwise
     provided by law, be brought only in (1) a judicial
     district where any defendant resides, if all defendants
     reside in the same State, (2) a judicial district in
     which a substantial part of the events or omissions
     giving rise to the claim occurred, or a substantial
                                 -4-

     part of property that is the subject of the action is
     situated, or (3) a judicial district in which any
     defendant is subject to personal jurisdiction at the
     time the action is commenced, if there is no district
     in which the action may otherwise be brought.

28 U.S.C. § 1391(a).    A court must also “weigh in the balance the

convenience of the witnesses and those public-interest factors of

systemic integrity and fairness that, in addition to [the]

private concerns [of the parties], come under the heading of ‘the

interest of justice.’”    Stewart Org. Inc. v. Ricoh Corp., 487

U.S. 22, 30 (1988).    “The private interest factors that are

typically considered include 1) the plaintiff’s choice of forum,

2) the defendant’s choice of forum, 3) where the claim arose,

4) the convenience of the parties, 5) the convenience of the

witnesses, particularly if important witnesses may actually be

unavailable to give live trial testimony in one of the

districts,1 and 6) the ease of access to sources of proof.”

Demery v. Montgomery County, Civil Action No. 08-1364 (RWR), 2009

WL 692604, at *3 (D.D.C. March 18, 2009).    “Public interest

factors include 1) the local interest in making local decisions

about local controversies, 2) the potential transferee court’s

familiarity with the applicable law, and 3) the congestion of the

transferee court compared to that of the transferor court.”

Demery, 2009 WL at *3 (citing Akiachak Native Community v. Dep’t

of the Interior, 502 F. Supp. 2d 64, 67 (D.D.C. 2007)).


     1
         See Montgomery, 532 F. Supp. 2d at 33 n.5.
                                   -5-

Ultimately, if the balance of private and public interests favors

a transfer of venue, then a court may order a transfer.

I.    VENUE IN VIRGINIA

      NHSA asserts that a substantial part of the events giving

rise to the claim occurred the Eastern District of Virginia where

NHSA has its sole corporate office, and Greene concedes that this

action could have been brought in the Eastern District of

Virginia.   (See Defs.’ Mem. at 2; Pl.’s Opp’n at 2.)     Therefore,

there is no dispute that venue would be proper in the potential

transferee district.

II.   PRIVATE INTERESTS

      Typically, a “plaintiff’s choice of forum is ordinarily

accorded deference.”      Aftab v. Gonzalez, 597 F. Supp. 2d 76, 80

(D.D.C. 2009); see also DeLoach v. Phillip Morris Cos., 132 F.

Supp. 2d 22, 24 (D.D.C. 2000).      However, when a plaintiff is not

a resident of the forum and “most of the relevant events occurred

elsewhere,” this deference is weakened.      Aftab, 597 F. Supp. 2d

at 80 (quoting Hunter v. Johanns, 517 F. Supp. 2d 340, 344

(D.D.C. 2007) (noting that “the strong presumption against

disturbing plaintiff[’s] initial forum choice . . . is weakened

. . . when the forum is not plaintiff’s home forum and most of

the relevant events occurred elsewhere”) (internal quotations and

citations omitted)).      When the events occur in more than one

district, a court can consider which jurisdiction has the
                                 -6-

stronger factual nexus to the claims.   Miller v. Insulation

Contractors, Inc., Civil Action No. 08-1556 (RWR), 2009 WL

1066263, at *2 (D.D.C. April 21, 2009) (citing O’Shea v. Int’l

Bhd. of Teamsters, Civil Action No. 04-207 (RBW), 2005 WL 486143,

at *3 (D.D.C. March 2, 2005)).

     While Greene has filed her action in this forum, she is not

a resident of the District of Columbia, and the usual deference

given to a plaintiff’s choice of forum is weakened here.     The

NHSA’s choice of forum is the Eastern District of Virginia where

NHSA has its sole corporate office and where it argues that most

of the events that gave rise to this employment action occurred.

(Def.’s Mem. at 1-2.)   Greene disagrees and argues to the

contrary.

     The parties have shed some but not enough light on important

facts needed to assess which district has the stronger factual

nexus to most of the claims.   Count I alleges that Greene was

fired without good cause by a December 2007 action of the Board.

Neither side specified where the Board action took place.     The

parties present dueling versions of where Greene did her work,2

leaving unresolved in which district the presence or absence of



     2
       NHSA says Greene spent the vast majority of her time in
the Virginia office performing her most important duties
involving day-to-day management matters. (Def.’s Reply at 2.)
Greene says she performed a substantial portion of her duties in
the District of Columbia performing advocacy work. (Pl.’s Opp’n
at 2-3.)
                                 -7-

good cause would be most likely shown.   Count II alleges her

termination was a breach of the covenant of fair dealing since it

was a product of an ill-motivated ad hoc committee.   That

committee was formed and functioned in this district.3    Count III

alleges that Greene refrained from seeking other employment

relying to her detriment on NHSA’s promise that it would fire her

only for poor performance, a reliance and forbearance centered in

Virginia.   Count IV alleges Greene’s discharge was retaliation

against her for favoring a replacement Board Chair, but neither

side specifies where she expressed her view, much less where the

Board acted to discharge her, as was mentioned.   Count V alleges

defamatory statements but the parties say nothing regarding where

any such statements were made.

     The final three private interest factors favor neither

district.   NHSA claims it would be more convenient for it to

proceed in Virginia, while Greene argues that it would be more

convenient for her to proceed here.    Neither party supports its

claim with any convincing reasoning.   Neither forum is more

convenient for witnesses or has better access to sources of

proof.   While NHSA argues that substantially all of the documents

and witnesses are located in Virginia, Greene points out that all

of the witnesses to this action are within the 100-mile



     3
       NHSA wrongly asserts that no critical events occurred in
this district. (Def.’s Mem. at 1.)
                                  -8-

geographical area to which subpoena power extends, the relevant

inquiry for this factor.     See Demery, 2009 WL at *3; Montgomery,

532 F. Supp. 2d at 33 n.5 (stating that convenience of the

witnesses refers to the possibility of having their live

testimony at trial).     The close proximity of the federal

courthouses in Alexandria and the District of Columbia means

there is no material difference between the districts in ease of

access to sources of proof.     Thus, NHSA’s effort to show that the

balance of private interests favors transfer has been anemic at

best.

II.   PUBLIC INTERESTS

      The parties did not present evidence regarding the relative

congestion of the different courts, and they failed to

meaningfully address which district has a greater interest in

deciding this case.4     However, Virginia has a greater interest in

deciding an employment dispute involving an employment agreement

created and executed in Virginia, between an employer whose sole

corporate office is in Virginia and an employee who resided in

Virginia.   It is most likely Virginia law under which Greene’s

employment agreement will be construed and which will govern

Greene’s claims.   The transferee district will have greater

familiarity with Virginia law, and “the public interest is ‘best



        4
       Greene failed to address or analyze any of the public
interest factors in her opposition to the motion to transfer.
                                -9-

served by having a case decided by the federal court in the state

whose laws govern the interests at stake.’”    Veney v. Starbucks

Corp., 559 F. Supp. 2d 79, 84 (D.D.C. 2008) (quoting Trout

Unlimited v. United States Dep’t of Agric., 944 F. Supp. 13, 19

(D.D.C. 1996)).   The public interests strongly support transfer.

     While Greene shows that some events underlying her claims

occurred in this district and NHSA has made a weak showing on the

private interests analysis, the public interest factors clearly

tip the balance in favor of transfer.    The motion to transfer

venue will be granted.

                      CONCLUSION AND ORDER

     The balance of private and public interests weighs in favor

of transfer.   Accordingly, it is hereby

     ORDERED that defendant’s motion [6] to transfer venue be,

and hereby is, GRANTED.   The Clerk is directed to transfer this

case to the United States District Court for the Eastern District

of Virginia.

     SIGNED this 28th day of April, 2009.



                                               /s/
                                      RICHARD W. ROBERTS
                                      United States District Judge